DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 02/22/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 – 16 and 18 – 38 are pending.
Claims 1 – 16 and 18 – 38 are rejected.
Claims 1, 10-13, 18-19, and 27-31 are amended.
Claims 35 - 38 are new.

Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person  

Claims 13 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims state that, “at least one score line is formed within the packaging material before an item is located on the packaging, and at least one score line is formed within the packaging material after an item is placed on the packaging material.” However, the Pre-Granted Publication of the current application (US 2017/0217610 A1) only states this process as occurring in ¶ [0034] without describing or illustrating any requisite structure for performing this process in either the description or drawings. Further, it is deemed that one of ordinary skill in the art would not recognize how to accomplish this process, since it is stated in claims 1 and 19 (the independent claims upon which claims 13 and 31 depend) that the scoring is performed via either mechanical or laser scoring. Therefore, it is not clear to one of ordinary skill in the art how to perform these processes without damaging the item within the packaging material.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 13 and 31, it is not clear how these method steps are performed since there is a lack of requisite structure for performing this process in either the description or drawings (see section 8 above). Further, it is deemed that one of ordinary skill in the art would not recognize how to accomplish this process, since it is stated in claims 1 and 19 (the independent claims upon which claims 13 and 31 depend) that the scoring is performed via either mechanical or laser scoring. Therefore, it is not clear to one of ordinary skill in the art how to perform these processes without damaging the item within the packaging material.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-13, 16, 19-21, 24-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Griner (US 3,402,524) in view of Worden (US 4,819,414), and in further view of Rearick (US 2014/0190125 A1).

Regarding claim 1, Griner teaches a method of manufacturing packaging comprising the steps of: 
a) providing a packaging material comprising cartonboard, semi-rigid plastics or other semi-rigid packaging material (See Col 2, lines 34-39 which describes, "a web of wrapping material, preferably a heat sealable, moisture-vapor and grease proof paper." See further Figs 1 for the packaging material. Based on the figure and the cited passage, a semi-rigid packaging material is used); 
c) folding the packaging material along the score lines (See col 7, lines 29-63 which describes that a pair of former plates {Fig 13, #64, #67, and #68} fold the web of material around the packaged items) and forming a longitudinal seal securing the packaging material in (See Col 8, lines 27-62 which describes that a longitudinal seal is formed by a heat sealing apparatus {See Fig 13, #73, #74, #75} to form a tubular container); and 
d) forming at least one end seal by sealing together at least two opposing regions of the blank to form a partially sealed package (Col 9, line 50 - col 10, line 17 describes the sealing together of two opposing regions of the web to form a partially sealed package. See further Fig 15, #97 and 98 for the heat-sealing jaws); 
e) performing at least one of steps b), c) and d) on a horizontal or vertical fill, form and seal apparatus (Fig 13-16 illustrates that the packaging steps are performed on a horizontal fill, form, and seal apparatus).
	Griner does not specifically teach b) forming score lines comprising at least one cut within the packaging material by subjecting the packaging material to laser or mechanical scoring.
	Worden teaches b) forming score lines within the packaging material by subjecting the packaging material to laser or mechanical scoring (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be 
	However, neither Griner nor Worden specifically teaches forming score lines comprising at least one cut (emphasis added).
	Rearick teaches forming cuts within packaging material by subjecting the packaging material to mechanical scoring (See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner and Worden to incorporate the teachings of Rearick to include forming cuts within the packaging material with the motivation that providing the cuts within the packaging material allows for the material to be easily separated from each other after formation of the package, as recognized by Rearick in ¶ [0062]. Further, providing the cuts within the packaging material prior as described by Rearick prior to the formation of the final package described by Griner (see Figs 15-18) would make the severing of the final packages by the severing mechanism (see Griner col 10, lines 54-61) easier by decreasing the required force needed by the severing mechanism since the packaging material was already perforated (pre-cut).

Regarding claim 2, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 1, wherein the at least one seal comprises a fin (Fig 1, #102 illustrates that the formed package has a fin seal).

Regarding claim 3, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 1, further comprising crimping or embossing the at least one seal along at least a portion thereof to form patterned sealed regions of the packaging (Fig 1, #102 illustrates that the end seal is crimped to form a patterned seal region. See further col 10, lines 18-52 and Fig 15, #104 and #105 for a crimping station).

Regarding claim 6, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 1, wherein at least one item is placed on an inside surface of the packaging material after step b) or is placed in the container after step c) (Fig 13 illustrates that the slug of crackers "the item" is placed onto the inside surface of the packaging material after steps b or c).

Regarding claim 7, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 1, wherein after performing step d) the formed package is only partially sealed and at least one item is placed into the partially sealed package (See col 9, line 50 - col 10, line 17. Fig 15 illustrates that the heat-sealing apparatus {#97 and #98} forms only a partially sealed package. Further it is shown in the figure that at least one item is placed into the partially sealed package {claim language is ambiguous, and is interpreted that the items placed in the package in Fig 13 fulfil the requirements of the claim}. Further, since it is shown in the figures that the partial seal is formed on a leading edge of the package, the entirety of the material leading up to that seal may be considered the package. Therefore, this interpretation would also mean that the items placed on the web in Fig 13 fulfil the requirements of the claim).

Regarding claim 8, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 7, wherein at least one further seal is formed after placing at least one item into the partially sealed package such that a fully sealed packaging is formed housing at least one item therein (Fig 15 illustrates that a second end seal is formed to complete the package and house an item within. This occurs when the heat-sealing element {# 97} forms the second seal in the later part of the package to fully form the sealed package. See annotated Fig 15 below).

    PNG
    media_image1.png
    480
    612
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 15 of Griner illustrating the identified first and second end seals.

Regarding claim 9, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 6, wherein the at least one item is a food item selected from a confectionery item, bakery item, fruit, vegetable, meat, cheese, powdered food, powdered beverage and snack item (Col 7, lines 29-52 describe that the items packaged is a "slug" of crackers, a snack item).

Regarding claim 10, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 1, wherein the score 
Worden teaches the method as claimed in claim 1, wherein the score lines are formed within the packaging material separately before loading the packaging material onto apparatus used in conventional horizontal or vertical fill, form and seal processes (See at least col 2, lines 14-19 describing that a web can be cut and scored before being loaded to a fill, form, and seal apparatus).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.

Regarding claim 11, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 1, wherein the score lines are formed within the packaging material during a horizontal or vertical fill, form and seal process.
Worden teaches the method as claimed in claim 1, wherein the score lines are formed within the packaging material during a horizontal or vertical fill, form and seal process (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring during a horizontal fill, form, and seal process. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.

Regarding claim 12, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 11, wherein the score lines are formed within the packaging material before an item is located on the packaging material.
	Worden teaches the method as claimed in claim 11, wherein the score lines are formed within the packaging material before an item is located on the packaging material (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring before an item is located on the packaging material. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).


Regarding claim 16, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches packaging manufactured using the method as claimed in claim 1, comprising at least one set of opposing and spaced apart first and second surfaces, wherein a region of each end the first and second surfaces is sealed together (Col 8, lines 27-62 describes that a set of opposing and spaced apart first and second surfaces to seal the surfaces together. See Fig 15, #79 for the formed longitudinal seal).

Regarding claim 19, Griner teaches a method of manufacturing packaging comprising the steps of: 
a) providing a packaging material comprising cartonboard, semi-rigid plastics or other semi- rigid packaging material (See Col 2, lines 34-39 which describes, "a web of wrapping material, preferably a heat sealable, moisture-vapor and grease proof paper." See further Figs 1 for the packaging material. Based on the figure and the cited passage, a semi-rigid packaging material is used); 
(See col 7, lines 29-63 which describes that a pair of former plates {Fig 13, #64, #67, and #68} fold the web of material around the packaged items) and forming a longitudinal seal securing the packaging material in position to form a tubular container (See Col 8, lines 27-62 which describes that a longitudinal seal is formed by a heat sealing apparatus {See Fig 13, #73, #74, #75} to form a tubular container); and 
d) forming a first and a second end seal by sealing together at least two opposing regions of the blank (Col 9, line 50 - col 10, line 17 describes the sealing together of two opposing regions of the web to form a partially sealed package. See further Fig 15, #97 and 98 for the heat-sealing jaws); 
e) performing at least one of steps b), c) and d) on a horizontal fill, form and seal apparatus (Fig 13-16 illustrates that the packaging steps are performed on a horizontal fill, form, and seal apparatus); and 
f) positioning at least one item on an inside surface of the packaging material prior to completion of step c) or prior to the formation the first of said first and second end seals (Fig 13 illustrates that the items {#54, a "slug" of crackers} are positioned on an inside surface prior to steps c {folding the packaging material & longitudinal seal} and d {forming at least one end seal}).
	Griner does not specifically teach b) forming score lines comprising at least one cut within the packaging material by subjecting the packaging material to laser or mechanical scoring.
	Worden teaches b) forming score lines within the packaging material by subjecting the packaging material to laser or mechanical scoring (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.
	However, neither Griner nor Worden specifically teaches forming score lines comprising at least one cut (emphasis added).
	Rearick teaches forming cuts within packaging material by subjecting the packaging material to mechanical scoring (See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner and Worden to incorporate the teachings of Rearick to include forming cuts within the packaging material with the motivation that providing the cuts within the packaging material allows for the material to be easily separated from each other after formation of the package, as recognized by Rearick in ¶ [0062]. Further, 

Regarding claim 20, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 19, wherein the at least one seal comprises a fin seal formed by sealing together the at least two opposing surfaces of the packaging material (Fig 1, #102 illustrates that the formed package has a fin seal).

Regarding claim 21, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 19, further comprising crimping or embossing the at least one seal along at least a portion thereof to form patterned sealed regions of the packaging (Fig 1, #102 illustrates that the end seal is crimped to form a patterned seal region. See further col 10, lines 18-52 and Fig 15, #104 and #105 for a crimping station).

Regarding claim 24, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 19, wherein at least one item is placed on an inside surface of the packaging material after step b) or is placed in the container after step c) (Fig 13 illustrates that the slug of crackers "the item" is placed onto the inside surface of the packaging material after steps b or c).

Regarding claim 25, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 19, wherein after performing step d) the formed package is only partially sealed and at least one item is placed into the partially sealed package (See col 9, line 50 - col 10, line 17. Fig 15 illustrates that the heat-sealing apparatus {#97 and #98} forms only a partially sealed package. Further it is shown in the figure that at least one item is placed into the partially sealed package {claim language is ambiguous, and is interpreted that the items placed in the package in Fig 13 fulfil the requirements of the claim}. Further, since it is shown in the figures that the partial seal is formed on a leading edge of the package, the entirety of the material leading up to that seal may be considered the package. Therefore, this interpretation would also mean that the items placed on the web in Fig 13 fulfil the requirements of the claim).

Regarding claim 26, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 25, wherein at least one further seal is formed after placing at least one item into the partially sealed package such that a fully sealed packaging is formed housing at least one item therein (Fig 15 illustrates that a second end seal is formed to complete the package and house an item within. This occurs when the heat-sealing element {# 97} forms the second seal in the later part of the package to fully form the sealed package. See annotated Fig 15 above).

Regarding claim 27, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 24, wherein the at least one item is a food item selected from a confectionery item, bakery item, fruit, vegetable, meat, cheese, powdered (Col 7, lines 29-52 describe that the items packaged is a "slug" of crackers, a snack item).

Regarding claim 28, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 19, wherein the fold lines and/or cuts are formed within the packaging material separately before loading the packaging material onto apparatus used in conventional horizontal or vertical fill, form and seal processes.
Worden teaches the method as claimed in claim 19, wherein the score lines are formed within the packaging material separately before loading the packaging material onto apparatus used in conventional horizontal or vertical fill, form and seal processes (See at least col 2, lines 14-19 describing that a web can be cut and scored before being loaded to a fill, form, and seal apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.
	
Regarding claim 29, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically the method as claimed in claim 19, wherein the score lines are formed within the packaging material during a horizontal or vertical fill, form and seal process.
Worden teaches the method as claimed in claim 19, wherein the score lines are formed within the packaging material during a horizontal or vertical fill, form and seal process (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring during a horizontal fill, form, and seal process. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.

Regarding claim 30, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 29, wherein the score lines are formed within the packaging material before an item is located on the packaging material.
(See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring before an item is located on the packaging material. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.

	Regarding claim 34, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches packaging manufactured using the method as claimed in claim 19, comprising at least one set of opposing and spaced apart first and second surfaces, wherein a region of each end the first and second surfaces is sealed together (The set of opposing and spaced apart first and second surfaces can be interpreted in one of two ways: the first is the longitudinal seal, wherein two surfaces are brought together and sealed together. This seal is illustrated in Fig 13, #73 and in Fig 1, #79. The second interpretation are either one of the end seals, which are illustrated in Fig 15, #97 {heat sealing jaws} and #91; and are illustrated in Fig 1).

Regarding claim 35, Griner, Worden, and Rearick teach all of the elements above. Griner further teaches the method as claimed in claim 1, further comprising the step of positioning at least one item on an inside surface of the packaging material prior to completion of at least one of steps c) and d) (Fig 13 illustrates that the items {#54, a "slug" of crackers} are positioned on an inside surface prior to steps c {folding the packaging material & longitudinal seal} and d {forming at least one end seal}).

Regarding claim 36, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 1, wherein the score lines comprise the at least one cut and at least one fold line.
Worden teaches forming score lines comprising at least one fold line (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging 
	However, neither Griner nor Worden specifically teaches forming score lines comprising at least one cut (emphasis added).
	Rearick teaches forming cuts within packaging material by subjecting the packaging material to mechanical scoring (See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner and Worden to incorporate the teachings of Rearick to include forming cuts within the packaging material with the motivation that providing the cuts within the packaging material allows for the material to be easily separated from each other after formation of the package, as recognized by Rearick in ¶ [0062]. Further, providing the cuts within the packaging material prior as described by Rearick prior to the formation of the final package described by Griner (see Figs 15-18) would make the severing of the final packages by the severing mechanism (see Griner col 10, lines 54-61) easier by decreasing the required force needed by the severing mechanism since the packaging material was already perforated (pre-cut).

Regarding claim 38, Griner, Worden, and Rearick teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 19, wherein the score lines comprise the at least one cut and at least one fold line.
(See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.
	However, neither Griner nor Worden specifically teaches forming score lines comprising at least one cut (emphasis added).
	Rearick teaches forming cuts within packaging material by subjecting the packaging material to mechanical scoring (See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner and Worden to incorporate the teachings of Rearick to include forming cuts within the packaging material with the motivation that providing the cuts within the packaging material allows for the material to be easily separated .
	
Claims 4-5, 14-15, 18, 22-23, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Griner in view of Worden, in further view of Rearick, and in further view of Duan (US 2013/0177263 A1).

EXAMINER’S NOTE: See Wood (US 7,870,705) that teaches the use of a cardboard blank with a thickness of at least 125 microns (col 20, lines 64-67) to further teach this limitation in view of the rejections presented below.

Regarding claim 4, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 1, wherein the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material.
	Duan teaches the method as claimed in claim 1, wherein the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material (Paragraph [0037] describes that an adhesive may be provided on at least a portion of one of the regions of the packaging material to form a seal. The aforementioned seal is further described in paragraphs [0095] and [0096], and illustrated in Fig 4, #252).


Regarding claim 5, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 4, wherein the adhesive comprises a peelable or reclosable adhesive.
	Duan teaches the method as claimed in claim 4, wherein the adhesive comprises a peelable or reclosable adhesive (Paragraphs [0005] and [0008] describes that a reclosable/resealable adhesive is used in the packaging).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner, Worden, and Rearick to incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Griner it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged products, while still remaining accessible with the option of the resealable adhesive as recognized by Duan in paragraphs [0004] and [0005].

Regarding claim 14, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 1, wherein the packaging material comprises cartonboard.
	Duan teaches the method as claimed in claim 1, wherein the packaging material comprises cartonboard (Paragraph [0026] describes that a packaging material may be comprised of cardboard or other paper-based materials).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner, Worden, and Rearick to incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Griner it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged products, while still remaining accessible with the option of the resealable adhesive as recognized by Duan in paragraphs [0004] and [0005]. Further, the use of cartonboard as a packaging material is well known to one of ordinary skill in the art (see disclosures of Worden, Rearick, and Duan) and would have therefore been able to substitute the material used in Griner with a cartonboard material to achieve a predictable result: a package (crackers) packed by folding packaging material around the package and sealing the packaging material.

Regarding claim 15, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 1, wherein the packaging material has a thickness of at least 125 microns.
(The thickness of the packaging materials is taught by Duan, including the outer surface {paragraph [0027]}, the barrier material  {paragraph [0032]}, the adhesive layer {paragraph [0040]}, the release layer {paragraph [0048]}, the inner substrate {paragraph [0050]}, the heat sealing layer {paragraph [0053]}, and the printing layer {paragraph [0056]} having a total thickness ranging from 55.4 microns to 280 microns in thickness).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner, Worden, and Rearick to incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating the specific thickness of the materials as outlined by Duan into the packaging material discussed by Griner, it would be possible to control the level of adhesion of the seal through altering the thickness of the adhesive layer and also control the structural strength of the final package by altering the thickness of the cardboard layer as recognized by Duan.
Further, it would have been an obvious matter of design choice to modify the size of the packaging material taught by Griner, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would further recognize that the size of the packaging material could be modified to suit the items to be packaged, and would not materially alter the teachings of Griner nor render the invention of Griner inoperable.
Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious. A change in size is generally recognized In re Rose, 105 USPQ 237 (CCPA 1955). See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 18, Griner teaches a method of manufacturing packaging comprising the steps of: 
a) providing a packaging material (See Col 2, lines 34-39 which describes, "a web of wrapping material, preferably a heat sealable, moisture-vapor and grease proof paper." See further Figs 1 for the packaging material. Based on the figure and the cited passage, a semi-rigid packaging material is used); 
c) folding the packaging material along the score lines (See col 7, lines 29-63 which describes that a pair of former plates {Fig 13, #64, #67, and #68} fold the web of material around the packaged items) and securing in position to form a tubular container (See Col 8, lines 27-62 which describes that a longitudinal seal is formed by a heat sealing apparatus {See Fig 13, #73, #74, #75} to form a tubular container); and 
(Col 9, line 50 - col 10, line 17 describes the sealing together of two opposing regions of the web to form a partially sealed package. See further Fig 15, #97 and 98 for the heat-sealing jaws); 
e) performing at least one of steps b), c) and d) on a horizontal or vertical fill, form and seal apparatus (Fig 13-16 illustrates that the packaging steps are performed on a horizontal fill, form, and seal apparatus).
	Griner does not specifically teach providing a packaging comprising at least a cartonboard layer, wherein the cartonboard layer has a thickness of at least 125 microns; and b) forming score lines comprising at least one cut within the packaging material by subjecting the packaging material to laser or mechanical scoring.
	Duan teaches comprising at least a cartonboard layer, wherein the cartonboard layer has a thickness of at least 125 microns (The thickness of the packaging materials is taught by Duan, including the outer surface {paragraph [0027]}, the barrier material  {paragraph [0032]}, the adhesive layer {paragraph [0040]}, the release layer {paragraph [0048]}, the inner substrate {paragraph [0050]}, the heat sealing layer {paragraph [0053]}, and the printing layer {paragraph [0056]} having a total thickness ranging from 55.4 microns to 280 microns in thickness);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Griner it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged 
Further, it would have been an obvious matter of design choice to modify the size of the packaging material taught by Griner, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would further recognize that the size of the packaging material could be modified to suit the items to be packaged, and would not materially alter the teachings of Griner nor render the invention of Griner inoperable.
Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
	Neither Griner nor Duan specifically teach b) forming score lines comprising at least one cut within the packaging material by subjecting the packaging material to laser or mechanical scoring.
	Worden teaches b) forming score lines within the packaging material by subjecting the packaging material to laser or mechanical scoring (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.
	However, neither Griner nor Worden specifically teaches forming score lines comprising at least one cut (emphasis added).
	Rearick teaches forming cuts within packaging material by subjecting the packaging material to mechanical scoring (See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner and Worden to incorporate the teachings of Rearick to include forming cuts within the packaging material with the motivation that providing the cuts within the packaging material allows for the material to be easily separated from each other after formation of the package, as recognized by Rearick in ¶ [0062]. Further, providing the cuts within the packaging material prior as described by Rearick prior to the formation of the final package described by Griner (see Figs 15-18) would make the severing of the final packages by the severing mechanism (see Griner col 10, lines 54-61) easier by decreasing the required force needed by the severing mechanism since the packaging material was already perforated (pre-cut).

Regarding claim 22, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 19, wherein the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material.
	Duan teaches the method as claimed in claim 19, wherein the at least one seal is formed by providing an adhesive on at least a portion of at least one of the regions of the packaging material (Paragraph [0037] describes that an adhesive may be provided on at least a portion of one of the regions of the packaging material to form a seal. The aforementioned seal is further described in paragraphs [0095] and [0096], and illustrated in Fig 4, #252).


Regarding claim 23, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 22, wherein the adhesive comprises a peelable or reclosable adhesive.
	Duan teaches the method as claimed in claim 22, wherein the adhesive comprises a peelable or reclosable adhesive (Paragraphs [0005] and [0008] describes that a reclosable/resealable adhesive is used in the packaging).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner, Worden, and Rearick to incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Griner it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged products, while still remaining accessible with the option of the resealable adhesive as recognized by Duan in paragraphs [0004] and [0005].

Regarding claim 32, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 19, wherein the packaging material comprises cartonboard.
	Duan teaches the method as claimed in claim 19, wherein the packaging material comprises cartonboard (Paragraph [0026] describes that a packaging material may be comprised of cardboard or other paper-based materials).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner, Worden, and Rearick to incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating a resealable or peelable adhesive as taught by Duan into the seal provided by Griner it would have been possible to prevent or at least significantly reduce the flow of air or other agents over the packaged products, while still remaining accessible with the option of the resealable adhesive as recognized by Duan in paragraphs [0004] and [0005].

Regarding claim 33, Griner, Worden, and Rearick teach all of the elements above. However, none of the above references specifically teach the method as claimed in claim 19, wherein the packaging material has a thickness of at least 125 microns.
	Duan teaches the method as claimed in claim 19, wherein the packaging material has a thickness of at least 125 microns (The thickness of the packaging materials is taught by Duan, including the outer surface {paragraph [0027]}, the barrier material  {paragraph [0032]}, the adhesive layer {paragraph [0040]}, the release layer {paragraph [0048]}, the inner substrate {paragraph [0050]}, the heat sealing layer {paragraph [0053]}, and the printing layer {paragraph [0056]} having a total thickness ranging from 55.4 microns to 280 microns in thickness).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Duan to include providing a sealable adhesive on the packaging material. By incorporating the specific thickness of the materials as outlined by Duan into the packaging material discussed by Griner, it would be possible to control the level of adhesion of the seal through altering the thickness of the adhesive layer and also control the structural strength of the final package by altering the thickness of the cardboard layer as recognized by Duan.
Further, it would have been an obvious matter of design choice to modify the size of the packaging material taught by Griner, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would further recognize that the size of the packaging material could be modified to suit the items to be packaged, and would not materially alter the teachings of Griner nor render the invention of Griner inoperable.
Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 37, Griner, Worden, Rearick, and Duan teach all of the elements above. However, Griner does not specifically teach the method as claimed in claim 18, wherein the score lines comprise the at least one cut and at least one fold line.
Worden teaches forming score lines comprising at least one fold line (See Fig 1, #51 for a station for forming score lines within a packaging material by subjecting the packaging material to mechanical scoring. See further Figs 2 and 3 for the mechanical scoring in the packaging material. See further col 6, lines 35-42 and col 7, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner to incorporate the teachings of Worden to include forming score lines within the packaging material prior to folding the packaging material (prior to Stage I of Griner illustrated in Fig 13) with the motivation that providing score lines would ensure consistent folding of the packaging material around the products (crackers) to be packaged without damaging the crackers. Further, providing the score lines to the packaging material would increase the final aesthetic value of the package by ensuring consistent folds to create the final package illustrated in Fig 1 of Griner.
	However, neither Griner nor Worden specifically teaches forming score lines comprising at least one cut (emphasis added).
(See at least ¶ [0062] that states, "...and an edge perforator -sealer 28 for forming side seals 25 and side edge cuts 30 of pouches 22 and permitting pouches 22 to be separated from one another..." See further Fig 1, #28 for an edge perforator for forming cuts in a packaging material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griner and Worden to incorporate the teachings of Rearick to include forming cuts within the packaging material with the motivation that providing the cuts within the packaging material allows for the material to be easily separated from each other after formation of the package, as recognized by Rearick in ¶ [0062]. Further, providing the cuts within the packaging material prior as described by Rearick prior to the formation of the final package described by Griner (see Figs 15-18) would make the severing of the final packages by the severing mechanism (see Griner col 10, lines 54-61) easier by decreasing the required force needed by the severing mechanism since the packaging material was already perforated (pre-cut).

Response to Applicant’s Arguments/Remarks
The Applicant’s arguments with respect to claims 1-16 and 18-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731